Citation Nr: 1215662	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  07-37 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for neurologic bilateral leg disability, to include as manifested by pain and numbness in the lower extremities, secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1976 to July 1984.

These matters come before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.  

These matters were previously before the Board in February 2010 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran avers two incidents in service as the cause of his current low back disability.  The Board acknowledges that a February 2012 VA examination report provides an opinion that it is more likely than not that the Veteran's current disability is causally related to two in-service back injuries.  However, the Board finds that the rationale provided for the opinion is inadequate.  The examiner noted in support of the positive nexus opinion that exposure to injuries and mechanical stress is thought to increase the incidence of low back pain and degenerative changes.  Such rationale was not noted as substantiated as specific to the Veteran.  In this regard, the Board notes that the objective and credible evidence of record is against a finding of complaints of recurrent back pain in service, or of the more serious of the two alleged in-service back injuries.  Moreover, the Board notes that the records reflect that the Veteran denied chronic back pain upon separation from service, that he played football subsequent to the one incident, and that he wrestled subsequent to the other alleged injury.  The Board finds that further development may help support the Veteran's allegations. 

The Veteran avers that in 1976, he injured his back while lifting a heavy barrel.  This incident is substantiated by a service treatment record (STR) dated in May 1976 which reflects that the Veteran reported that he pulled his back.  No further complaints, or treatment, are noted in the STRs.  

The Veteran also avers that in 1979, he fell, out of a vehicle, onto his back.  The 1979 STRs reflect the following treatment and/or complaints: May 1979 (referred to counseling for suspected use and selling of heroin), August 1979 (urinary tract infection), September 1979 (right hand complaints due to playing football), September 1979 (drug use counseling follow up report), and December 1979 (mucous urination).  They are negative for any back complaints or a fall from a vehicle.  The Veteran avers that he was hospitalized at Landstuhl, Germany and given a seven day physical profile.  (See June 2010 VA examination report.)  The Board notes that, in the past, military medical facilities have maintained separate clinical records for inpatient treatment.  Such records, which are independent from, and not filed with, individual military medical records are retired to the National Personnel Records Center (NPRC) and filed by year and place of treatment.  The Board finds that, pursuant to VA's duty to assist, it should attempt to obtain any pertinent clinical records pertinent to the Veteran's alleged hospitalization in Germany due to a fall on his back.  Such records, if any, would be useful to the Board in adjudicating the claim, as the records reflect that in his 1984 report of medical history, the Veteran denied having had recurrent back pain.  

The earliest clinical evidence of complaints of back pain after service is in 2006, more than 20 years after separation from service.  The Board notes that the record reflects that between separation from service and 2006, the Veteran was imprisoned for a period of time.  In addition, the record also reflects that he was unable to continue his employment as a truck driver due to diabetes, thus reflecting that his employer may have been aware of his physical health conditions.  Based on the foregoing, the Board finds that there exists the possibility that medical records from his prison time and/or his employment would support his contention of chronic back pain since service.  Again, the Board finds that such records, if any, would be useful to the Board in adjudicating the claim, as the records reflect that in his 1984 report of medical history, the Veteran denied having had recurrent back pain.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the approximate month of treatment at the Landstuhl, Germany medical facility in 1979 for an alleged back injury due to a fall from a vehicle.  Thereafter, contact NPRC, or the appropriate facility, and attempt to obtain all medical treatment records from the Landstuhl, Germany medical facility, for the Veteran.  If the above search for such records yields negative results, a memorandum of formal finding of unavailability should be associated with the claims file.  All documents received by VA should be associated with the claims folder. 

Also request the Veteran to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for all facilities in which he has been incarcerated in which he was medically examined, and for all employers who may have a record of an employment physical, to include his employment as a truck driver.  

After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain any pertinent medical records, if any, from the identified incarceration facilities and employers.

2.  Thereafter, after any further development deemed necessary, to include a supplemental clinical opinion if warranted, readjudicate the issues on appeal, considering all evidence received, if any, since the February 2012 statement of the case.  If either benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


